United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-40233
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SALVADOR ZAMORA-QUINTANILLA,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-00-CR-937-8
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Salvador Zamora-Quintanilla appeals his guilty plea

conviction and sentence for conspiracy to possess with intent to

distribute more than ten kilograms of cocaine in violation of 21

U.S.C. §§ 846, 841(a)(1).   He argues that 21 U.S.C. § 841 is

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   Zamora-Quintanilla concedes that this court rejected his

argument in United States v. Slaughter, 238 F.3d 580, 582 (5th

Cir. 2000), but asserts that he is raising it to preserve it for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40233
                                -2-

Supreme Court review.   As the argument is foreclosed by circuit

precedent, the judgment of the district court is AFFIRMED.